DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 and 7, in the reply filed on 05/26/2022 is acknowledged.  The traversal is on the ground(s) that the invention of Group I is basically the same as the Groups II, III and IV, and thus have unity of invention. Any prior art searched for one would be applicable to the other, therefore the search would ne be an undue burden.  This is not found persuasive because common technical feature among Groups I, II, III and IV does not make a contribution over the prior art. See Office Action mailed on 05/19/2022, pages 2 to 4. Applicant’s argument in that there is no undue search burden is misplaced. Applicant’s argument appears to be based on restriction in application filed under 35 U.S.C. 111. See MPEP § 803. However, the instant application is a PCT application filed under 35 U.S.C. 371. See MPEP § 1850.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15, 17, 19-22 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/26.2022
Claim Objections
Claims 1-4 and 7 are objected to because of the following informalities:  Reference characters (“(100)”, “(101)”, “(102)”, and so on) are recited in the claims. It is suggested that the reference characters are deleted for clarity. Appropriate correction is required. For discussion on prior art rejections below, the reference characters recited in the claims will be omitted.  
Claim 1 is objected to because of the following informalities:  Claim 1 should end with a period, not a semicolon.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  an abbreviation “AF” is recited without further description.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “about 1 nm to about 3.5 nm” of the claim has been rendered indefinite by the use of the term “about”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 2012/0069648).
Regarding claim 1, Kramer discloses, in FIG. 1A and in related text, a magnetic tunneling junction (MTJ) comprising:
a. a first ferromagnetic layer (110, pinned layer); 
b. a second ferromagnetic layer (106, storage layer); and 
c. an antiferromagnetic layer (108, tunneling barrier) disposed between the first and second ferromagnetic layers (see Kramer, [0016]),
wherein the antiferromagnetic layer is a tunnel barrier that provides tunneling magnetoresistance (TMR) (see Kramer, [0003]: MTJ has multi-state resistance due to different relative orientation, e.g., parallel and antiparallel, of magnetic moments, that is, tunneling magnetoresistance. See, for example, Tunnel magnetoresistance, Wikipedia, archived 08/21/2017), 
wherein the antiferromagnetic layer (108) comprises a magnetoelectric material that provides a switching of exchange bias (EB) (see Kramer, [0020]: exchange coupling can be changed by an applied electric field).
Regarding claim 2, Kramer discloses the MTJ of claim 1.
The limitation “wherein a direction of EB to the first or second ferromagnetic layer is switched by an electric field applied across the antiferromagnetic layer, thereby manipulating the magnetization of the first and second ferromagnetic layers and generating a net magnetization, wherein under a magnetic field, an order parameter of the ferromagnetic layers is switched by the applied electric field, leading to a reversal of uncompensated surface magnetization, which subsequently switches the EB direction” of claim 2 is considered as manner of operating the device (“switched by an electric field applied across the antiferromagnetic layer”) and does not differentiate apparatus claim 2 from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. See also, MPEP § 2114.
Furthermore, since Kramer discloses the structure of claim 1, Kramer inherently discloses the functional limitation “wherein a direction of EB to the first or second ferromagnetic layer is switched by an electric field applied across the antiferromagnetic layer, thereby manipulating the magnetization of the first and second ferromagnetic layers and generating a net magnetization, wherein under a magnetic field, an order parameter of the ferromagnetic layers is switched by the applied electric field, leading to a reversal of uncompensated surface magnetization, which subsequently switches the EB direction” of claim 2, since the recited limitation is characteristics of a magnetoelectric antiferromagnets. See, for example, Kramer, paragraph [0020]; Binek (US 2015/0243414), paragraph [0037].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Nikonov (US 2017 /0352802) and Shiratsuchi (Y Shiratsuchi et al., Superparamagnetism of ultrathin Co film on antiferromagnetic Cr2O3 layer, 2009 J. Phys.: Conf. Ser. 165 012034).
Regarding claim 3, Kramer discloses the MTJ of claim 1.
Kramer discloses wherein the first and second ferromagnetic layers (110, 106) are CoFeB (see Kramer, [0041]).
Kramer does not explicitly disclose wherein the antiferromagnetic layer is epitaxial Cr2O3.
Nikonov teaches wherein the antiferromagnetic layer (ME 101) is Cr2O3 (see Nikonov, FIG. 1, [0026]-[0028]).
Kramer and Nikonov are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Nikonov because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kramer to include wherein the antiferromagnetic layer is Cr2O3., as taught by Nikonov, in order to exerts exchange bias (see Nikonov, [0028]), and because it is simple substitution of one known element for another to obtain predictable results (as magnetoelectric antiferromagnet). See MPEP § 2143.
Nikonov does not explicitly teach epitaxial Cr2O3.
Shiratsuchi teaches epitaxial Cr2O3.(fabricated using molecular beam epitaxy system) (see Shiratsuchi, Abstract, Introduction).
Kramer and Shiratsuchi are analogous art because they both are directed to solid state materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Shiratsuchi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify further Kramer as already modified by Nikonov, to include epitaxial Cr2O3, as taught by Shiratsuchi, in order to control spin direction by the highly anisotropic crystal structure of the epitaxial structure (see Shiratsuchi, Introduction).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Chang (US 2006/0291105).
Regarding claim 4, Kramer discloses the MTJ of claim 1.
Kramer discloses wherein the antiferromagnetic layer (108) has a thickness of about 1 nm to about 3.5 nm, wherein the MTJ exhibits an in-plane or perpendicular magnetic anisotropy (see Kramer, FIG. 1A, [0017], [0019]).
Kramer does not explicitly disclose wherein the first and second ferromagnetic layers each have a thickness of 1 nm or greater.
Chang teaches wherein the first and second ferromagnetic layers each have a thickness of 1 nm or greater (see Chang, [0037]).
Kramer and Chang are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Chang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kramer to include wherein the first and second ferromagnetic layers each have a thickness of 1 nm or greater, as taught by Chang, because it is simple substitution of one known element for another to obtain predictable results (as ferromagnetic layers in magnetic tunnel junction). See MPEP § 2143.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Binek (US 2015/0243414).
Regarding claim 7, Kramer discloses the MTJ of claim 1.
Kramer does not explicitly disclose wherein the antiferromagnetic layer is doped with a material to enhance an AF ordering temperature, wherein the doping material is B or Al.
Binek teaches wherein the antiferromagnetic layer (boron-doped Cr2O3) is doped with a material to enhance an AF ordering temperature, wherein the doping material is B or Al (see Binek, [0003]-[0004], [0024], [0037], [0061]).
Kramer and Binek are analogous art because they both are directed to magnetic materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Binek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kramer to include wherein the antiferromagnetic layer is doped with a material to enhance an AF ordering temperature, wherein the doping material is B or Al, as taught by Binek, in order to increate critical temperature while maintaining magnetoelectric properties (see Binek, [0026]), and because it is simple substitution of one known element for another to obtain predictable results (as magnetoelectric antiferromagnet). See MPEP § 2143.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2006/0291105) in view of Binek (US 2015/0243414).
Regarding claim 1, Chang discloses, in FIG. 1 and in related text, a magnetic tunneling junction (MTJ) comprising:
a. a first ferromagnetic layer (102); 
b. a second ferromagnetic layer (103); and 
c. a tunnel barrier layer (101, chromium oxide) disposed between the first and second ferromagnetic layers, wherein the tunnel barrier layer is a tunnel barrier that provides tunneling magnetoresistance (TMR) (see Chang, [0003], [0020], [0022], [0038]-[0039]). 
Chang does not explicitly disclose the chromium oxide layer is an antiferromagnetic layer. Chang does not explicitly disclose an antiferromagnetic layer, wherein the antiferromagnetic layer comprises a magnetoelectric material that provides a switching of exchange bias (EB).
Binek teaches that chromium oxide layer is an antiferromagnetic layer. Binek teaches an antiferromagnetic layer, wherein the antiferromagnetic layer comprises a magnetoelectric material that provides a switching of exchange bias (EB) (see Binek, [0037]).
Chang and Binek are analogous art because they both are directed to magnetic materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the features of Binek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang to include an antiferromagnetic layer, wherein the antiferromagnetic layer comprises a magnetoelectric material that provides a switching of exchange bias (EB), as taught by Binek, because the symmetry conditions give rise to an intimate coupling between the boundary magnetization and antiferromagnetic order parameter (see Binek, [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811